DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 12/27/2021.
Claims 1-20 are pending. Claims 1, 7, and 16 are independent.

Response to Amendment
The rejections to claims 1-20 under 35 U.S.C. 112(b) for being indefinite as cited in the previous Office action are withdrawn in light of the amendments to the claims filed 12/27/2021 which overcome and/or moot such previous rejections.
The rejections to claims 7-15 under 35 U.S.C. 101 for being directed to nonstatutory subject matter as cited in the previous Office action are withdrawn in light of the amendments to the claims filed 12/27/2021 which overcome and/or moot such previous rejections. Particularly, the amendments to recite “mediums” instead of “media” overcome the previously noted issues and the specification indicates such “medium” or “mediums” as excluding nonstatutory subject matter as in [0104].

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent Wolfgang is maintained for portions of the rejections, Examiner would note that the broadest reasonable interpretation of the claimed “file” is still taught by Wolfgang. Specifically, applicant argues in the remarks page 10 of 13 that, “Wolfgang stores the write operation data in a buffer, not a file.” Examiner respectfully disagrees that Wolfgang’s storage of the write operation as a 1 Similarly, the Microsoft computing dictionary defines a “file” as “the basic unit of storage that enables a computer to distinguish one set of information from another.”2 The Oxford English Dictionary defines a file as simply, “[a] collection of related records stored for use by a computer and able to be processed by it.”3 Thus, the broadest reasonable interpretation of a “file” is simply an object or record storing data accessible by a computer and treated as a unit. 
This then is exactly what Wolfgang teaches as stored in the buffer, the data stored in the buffer is a copy of the write operation and data as a record, that is a file. Further, applicant’s claims and specification do not give any more details of the claimed “file” which would change this interpretation. The file as disclosed simply includes certain information, but there is no indication given of the structure or other details that would distinguish storing the same information in a record (i.e. file) of the buffer in Wolfgang. To the extent applicant believes the claimed “replication file” should be more narrowly interpreted, Examiner would invite applicant to further clarify the scope and structure of such “replication file” in the claims based on how the file is created, structured, etc. However, for the instant claims and limitations, Wolfgang does still teach a file and the arguments otherwise are not persuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang et al., U.S. Patent Pub. No. 2006/0206542 (hereinafter Wolfgang) in view of Wang et al., U.S. Patent Pub. No. 2019/0324654 (hereinafter Wang).


A computer-implemented method comprising: (See Wolfgang Abstract and [0006] invention embodied as a method).
duplicating a plurality of original a write operations, the original write operations storing data in a plurality of data storage blocks of a first storage device of a first file system … a duplicated write operation storing … data written to a data storage block … in a first replication file; (See Wolfgang Fig. 2 and [0015] wherein primary storage controller receives data (i.e. a write operation as in [0002]-[0005]) to be stored in the primary storage device (i.e. a first storage device) and then creates a duplicate/copy of the operation and data to be written in the replication appliance and stored in the buffer. Such stored copy/duplicate in the buffer 226 is a replication file with a duplicate/copy of the write operation data stored on the primary storage device 214. Note the broadest reasonable interpretation of the term “file” is simply an element of data storage or data treated as a unit. This also accord with applicant’s own specification as in [0027] describing the replication file as “maintained” at any “organization level of the physical device”. Thus, Wolfgang’s organization as a unit of data is a file under the BRI of the term file. See also Wolfgang [0003] data write updates are collected, which is organization as a unit or file and [0003] and [0005] discussing storage being “block of data” which is thus “data storage block” operations as claimed).
determining a set of differences between a first version of the first replication file determined at a first time and a second version of the first replication file determined at a second time, the set of differences comprising … duplicated write operations occurring between the first time and the second time; and (See Wolfgang [0015] “other data is received by the host” including “update to previously stored data” (i.e. second version at second time of the replication file) which is determined to be related to “previous version of the data being updated still in the buffer” (i.e. first version at first time of the 
causing, at a second file system, storage of the set of differences in a second storage device. (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written/stored into the buffer of the secondary appliance as a replication file. Such differences are then applied to the previous version of the file/data and stored by the secondary controller into a second storage device to create a duplicate/copy of the same data stored in the first storage device. Note as well as in [0005] incorporates all of U.S. Patent No. 6,327,671 which directly describes file system based data replication (i.e. first/second file system)).
Wolfgang does not explicitly teach:
the first storage device being virtualized for a client
[a duplicated write operation storing] a block number and [data written to a data storage] specified by the block number [in a file/record];
[determining a set of differences between a first version and second version of the replication file the set of differences comprising] the block number and a final value of data written to the data storage block specified by the block number [by duplicated write operations occurring between the first time and the second time]
However, Wang in the analogous art of data backup in virtual machine system teaches:
the first storage device being virtualized for a client (See Wang [0002], [0019]-[0023] wherein first storage device is a virtual disk that has been virtualized for a client to be used as a storage device for a filesystem).
[a duplicated write operation storing] a block number and [data written to a data storage] specified by the block number [in a file/record]; (See Wang Fig. 3 and [0025] wherein change/write operation information is obtained as “first information” (i.e. replication file) and includes indication of 
[determining a set of differences between a first version and second version of the replication file the set of differences comprising] the block number and a final value of data written to the data storage block specified by the block number [by duplicated write operations occurring between the first time and the second time] (See Wang Fig. 4 and [0026]-[0028], [0033, and [0038] wherein incremental backup data (i.e. set of differences of written data operations) is generated based on comparing “basic backup data” (i.e. previous version replication file) and “first information” (updated version replication file), where the comparison and changes are determined based on the indicated block numbers and “contents” (i.e. final value of data written) that has changed. The incremental set of differences generated as in [0038[ the includes only “the changed content of these blocks” (i.e. final value of data written” for the specified block number. The comparison is clearly based on block number as in Fig. 3 where matching block numbers are found and determined if there is a differing final value (i.e. changed contents)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Wolfgang. One having ordinary skill in the art would have been motivated to combine the incremental/difference replication operations for write operations in virtualized storage devices as in Wang with the specific replication file/data duplication and differences as in Wolfgang in order to reduce an amount of data that is required to be backed up for a virtual disk and avoid storing repeated data. This also reduces the data transmission time for backup and overall expenses of the network.  See Wang [0020]



Regarding claim 4, Wolfgang in view of Wang as applied above to claim 1 further teaches: 
The computer-implemented method of claim 1, further comprising: transmitting, from the first file system to the second file system, the set of differences. (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written into the buffer of the secondary appliance as a replication file).

Regarding claim 5, Wolfgang in view of Wang as applied above to claim 1 further teaches: 
The computer-implemented method of claim 1, wherein causing, at the second file system, storage of the set of differences in the second storage device further comprises: causing, at the second file system, the set of differences to be written to a second replication file; and (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written/stored into the buffer of the secondary appliance as a second replication file).
causing, at the second file system, a set of write operations to the second storage device, the set of write operations storing data in a second storage device according to the set of differences. (See Wolfgang [0017]-[0020] wherein the set of difference data “transferred to the secondary appliance” is a second replication file. And such second replication file of differences are then applied (i.e. cause write operation) to store by the secondary controller into a second storage device and create a duplicate/copy of the same data stored in the first storage device).

Regarding claim 6, Wolfgang in view of Wang as applied above to claim 1 further teaches: 
The computer-implemented method of claim 1, wherein the first storage device comprises a local storage device, and wherein the second storage device comprises a remote storage device. (See 

Regarding claim 7, Wolfgang in the analogous art of replication by differencing teaches:
A computer program product for asynchronous host file system based data replication, the computer program product comprising: one or more computer readable storage mediums, and program instructions collectively stored on the one or more computer readable storage mediums, the program instructions comprising: (See Wolfgang [0022] invention embodied as medium with instructions to carry out operations and note as well as in [0005] incorporates all of U.S. Patent No. 6,327,671 which directly describes file system based data replication. However, the intended use recited in the preamble is interpreted as not limiting the claim as it does not appear to provide context or necessary structure to the claim per MPEP 2111.02.). 
program instructions to duplicate a plurality of original a write operations, the original write operations storing data in a plurality of data storage blocks of a first storage device of a first file system … a duplicated write operation storing … data written to a data storage block … in a first replication file; (See Wolfgang Fig. 2 and [0015] wherein primary storage controller receives data (i.e. a write operation as in [0002]-[0005]) to be stored in the primary storage device (i.e. a first storage device) and then creates a duplicate/copy of the operation and data to be written in the replication appliance and stored in the buffer. Such stored copy/duplicate in the buffer 226 is a replication file with a duplicate/copy of the write operation data stored on the primary storage device 214. Note the broadest reasonable interpretation of the term “file” is simply an element of data storage or data treated as a unit. This also accord with applicant’s own specification as in [0027] describing the replication file as “maintained” at any “organization level of the physical device”. Thus, Wolfgang’s organization as a unit of data is a file under the BRI of the term file. See also Wolfgang [0003] data write 
program instructions to determine a set of differences between a first version of the first replication file determined at a first time and a second version of the first replication file determined at a second time, the set of differences comprising … duplicated write operations occurring between the first time and the second time; and (See Wolfgang [0015] “other data is received by the host” including “update to previously stored data” (i.e. second version at second time of the replication file) which is determined to be related to “previous version of the data being updated still in the buffer” (i.e. first version at first time of the replication file that was created/duplicated as above). Then as in [0016] the two versions of the file/data are compared and “calculate a ‘difference’” set).
program instructions to cause, at a second file system, storage of the set of differences in a second storage device. (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written/stored into the buffer of the secondary appliance as a replication file. Such differences are then applied to the previous version of the file/data and stored by the secondary controller into a second storage device to create a duplicate/copy of the same data stored in the first storage device. Note as well as in [0005] incorporates all of U.S. Patent No. 6,327,671 which directly describes file system based data replication (i.e. first/second file system)).
Wolfgang does not explicitly teach:
the first storage device being virtualized for a client
[a duplicated write operation storing] a block number and [data written to a data storage] specified by the block number [in a file/record];
[determining a set of differences between a first version and second version of the replication file the set of differences comprising] the block number and a final value of data written to the data storage block specified by the block number [by duplicated write operations occurring between the first time and the second time]
However, Wang in the analogous art of data backup in virtual machine system teaches:
the first storage device being virtualized for a client (See Wang [0002], [0019]-[0023] wherein first storage device is a virtual disk that has been virtualized for a client to be used as a storage device for a filesystem).
[a duplicated write operation storing] a block number and [data written to a data storage] specified by the block number [in a file/record]; (See Wang Fig. 3 and [0025] wherein change/write operation information is obtained as “first information” (i.e. replication file) and includes indication of the “blocks” as a block number (e.g. as in Fig. 3 and [0038], blocks are numbered) as well as including “the changed contents” associated with the specified block number. See also, [0019] changes by write operations as well as [0033] and [0038]).
[determine a set of differences between a first version and second version of the replication file the set of differences comprising] the block number and a final value of data written to the data storage block specified by the block number [by duplicated write operations occurring between the first time and the second time] (See Wang Fig. 4 and [0026]-[0028], [0033, and [0038] wherein incremental backup data (i.e. set of differences of written data operations) is generated based on comparing “basic backup data” (i.e. previous version replication file) and “first information” (updated version replication file), where the comparison and changes are determined based on the indicated block numbers and “contents” (i.e. final value of data written) that has changed. The incremental set of differences generated as in [0038[ the includes only “the changed content of these blocks” (i.e. final value of data written” for the specified block number. The comparison is clearly based on block number as in Fig. 3 where matching block numbers are found and determined if there is a differing final value (i.e. changed contents)).


Regarding claim 10, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7, further comprising: program instructions to transmit, from the first file system to the second file system, the set of differences. (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written into the buffer of the secondary appliance as a replication file).

Regarding claim 11, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7, wherein program instructions to cause, at the second file system, storage of the set of differences in the second storage device further comprises: program instructions to cause, at the second file system, the set of differences to be written to a second replication file; and (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written/stored into the buffer of the secondary appliance as a second replication file).
program instructions to cause, at the second file system, a set of write operations to the second storage device, the set of write operations storing data in a second storage device according to the set of differences. (See Wolfgang [0017]-[0020] wherein the set of difference data “transferred to 

Regarding claim 12, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7, wherein the first storage device comprises a local storage device, and wherein the second storage device comprises a remote storage device. (See Wolfgang [0002] and Fig. 2, Primary Facility and data store is a local storage device and the second storage device is as the “remote site located at a distance from the primary data store.”).

Regarding claim 13, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7, wherein the stored program instructions are stored in the at least one of the one or more storage mediums of a local data processing system, (See Wolfgang [0014] and [0022] program instructions stored in storage media/disk/memory of a local data processing system).
and wherein the stored program instructions are transferred over a network from a remote data processing system. (See Wang [0084]-[0085] wherein the program instructions are “downloaded to respective computing/processing device” (i.e. local system) “from an external computer” (i.e. remote data processing system) through a network).

Regarding claim 14, Wolfgang in the analogous art of replication by differencing as applied above to claim 7 further teaches: 
The computer program product of claim 7, wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system, and  (See Wolfgang [0014] and [0022] program instructions stored in storage media/disk/memory of a local data server processing system that serves local/primary site).
and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  (See Wang [0084]-[0085] wherein the program instructions are “downloaded to respective computing/processing device” (i.e. remote system) “from an external computer” through a network).

Regarding claim 16, Wolfgang in the analogous art of replication by differencing teaches: 
A computer system comprising one or more processors, one or more computer- readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: (See Wolfgang Abstract, Fig. 2, and [0014] and [0022] wherein the invention is embodied as a computer system or apparatus with processor and memory and storage devices for executing instructions).
program instructions to duplicate a plurality of original a write operations, the original write operations storing data in a plurality of data storage blocks of a first storage device of a first file system … a duplicated write operation storing … data written to a data storage block … in a first replication file; (See Wolfgang Fig. 2 and [0015] wherein primary storage controller receives data (i.e. a write operation as in [0002]-[0005]) to be stored in the primary storage device (i.e. a first storage device) and then creates a duplicate/copy of the operation and data to be written in the replication appliance and stored in the buffer. Such stored copy/duplicate in the buffer 226 is a replication file with a duplicate/copy of the write operation data stored on the primary storage device 214. Note the 
program instructions to determine a set of differences between a first version of the first replication file determined at a first time and a second version of the first replication file determined at a second time, the set of differences comprising … duplicated write operations occurring between the first time and the second time; and (See Wolfgang [0015] “other data is received by the host” including “update to previously stored data” (i.e. second version at second time of the replication file) which is determined to be related to “previous version of the data being updated still in the buffer” (i.e. first version at first time of the replication file that was created/duplicated as above). Then as in [0016] the two versions of the file/data are compared and “calculate a ‘difference’” set).
program instructions to cause, at a second file system, storage of the set of differences in a second storage device. (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written/stored into the buffer of the secondary appliance as a replication file. Such differences are then applied to the previous version of the file/data and stored by the secondary controller into a second storage device to create a duplicate/copy of the same data stored in the first storage device. Note as well as in [0005] incorporates all of U.S. Patent No. 6,327,671 which directly describes file system based data replication (i.e. first/second file system)).
Wolfgang does not explicitly teach:
the first storage device being virtualized for a client
a block number and [data written to a data storage] specified by the block number [in a file/record];
[determining a set of differences between a first version and second version of the replication file the set of differences comprising] the block number and a final value of data written to the data storage block specified by the block number [by duplicated write operations occurring between the first time and the second time]
However, Wang in the analogous art of data backup in virtual machine system teaches:
the first storage device being virtualized for a client (See Wang [0002], [0019]-[0023] wherein first storage device is a virtual disk that has been virtualized for a client to be used as a storage device for a filesystem).
[a duplicated write operation storing] a block number and [data written to a data storage] specified by the block number [in a file/record]; (See Wang Fig. 3 and [0025] wherein change/write operation information is obtained as “first information” (i.e. replication file) and includes indication of the “blocks” as a block number (e.g. as in Fig. 3 and [0038], blocks are numbered) as well as including “the changed contents” associated with the specified block number. See also, [0019] changes by write operations as well as [0033] and [0038]).
[determine a set of differences between a first version and second version of the replication file the set of differences comprising] the block number and a final value of data written to the data storage block specified by the block number [by duplicated write operations occurring between the first time and the second time] (See Wang Fig. 4 and [0026]-[0028], [0033, and [0038] wherein incremental backup data (i.e. set of differences of written data operations) is generated based on comparing “basic backup data” (i.e. previous version replication file) and “first information” (updated version replication file), where the comparison and changes are determined based on the indicated block numbers and “contents” (i.e. final value of data written) that has changed. The incremental set of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Wolfgang. One having ordinary skill in the art would have been motivated to combine the incremental/difference replication operations for write operations in virtualized storage devices as in Wang with the specific replication file/data duplication and differences as in Wolfgang in order to reduce an amount of data that is required to be backed up for a virtual disk and avoid storing repeated data. This also reduces the data transmission time for backup and overall expenses of the network.  See Wang [0020]

Regarding claim 19, Wolfgang in view of Wang as applied above to claim 16 further teaches: 
The computer system of claim 16, further comprising: program instructions to transmit, from the first file system to the second file system, the set of differences. (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to the secondary appliance” and written into the buffer of the secondary appliance as a replication file).

Regarding claim 20, Wolfgang in view of Wang as applied above to claim 16 further teaches: 
20. The computer system of claim 16, wherein program instructions to cause, at the second file system, storage of the set of differences in the second storage device further comprises: program instructions to cause, at the second file system, the set of differences to be written to a second replication file; and (See Wolfgang [0017]-[0020] wherein the set of difference data is “transferred to 
program instructions to cause, at the second file system, a set of write operations to the second storage device, the set of write operations storing data in a second storage device according to the set of differences. (See Wolfgang [0017]-[0020] wherein the set of difference data “transferred to the secondary appliance” is a second replication file. And such second replication file of differences are then applied (i.e. cause write operation) to store by the secondary controller into a second storage device and create a duplicate/copy of the same data stored in the first storage device).

Claims 2, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang in view Wang and further in view of Islam et al., U.S. Patent Pub. No. 2016/0048532 (hereinafter Islam).

Regarding claim 2, Wolfgang in view of Wang as applied above to claim 1 further teaches: 
 The computer-implemented method of claim 1, 
Wolfgang in view of Wang does not explicitly teach:
wherein the first replication file is maintained by a clustered file system.
However, Islam in the analogous art of file management and replication in thin-provisioning storage environments teaches:
wherein the first replication file is maintained by a clustered file system. (See Islam [00014]-[0015] using a clustered file system with multiple servers with duplicate/replication file maintained for synchronization/replication. See also [0020]-[0023] and Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Wolfgang and Wang. One 

Regarding claim 8, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7,
Wolfgang in view of Wang does not explicitly teach:
wherein the first replication file is maintained by a clustered file system.
However, Islam in the analogous art of file management and replication in thin-provisioning storage environments teaches:
wherein the first replication file is maintained by a clustered file system. (See Islam [00014]-[0015] using a clustered file system with multiple servers with duplicate/replication file maintained for synchronization/replication. See also [0020]-[0023] and Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Wolfgang and Wang. One having ordinary skill in the art would have been motivated to combine the clustered file system environment for synchronization and replication file as in Islam with the virtualized storage and block 

Regarding claim 15, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7, 
Wolfgang in view of Wang does not explicitly teach:
wherein the computer program product is provided as a service in a cloud environment.
However, Islam in the analogous art of file management and replication in thin-provisioning storage environments teaches: 
wherein the computer program product is provided as a service in a cloud environment. (See Islam [0026], [0054]-[0060], [0062]-[0064], and [0066]-[0070] wherein the program product is provided as a cloud computing environment service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Islam with the teachings of Wolfgang and Wang. One having ordinary skill in the art would have been motivated to combine the cloud service environment as in Islam with the virtual storage with block differencing for backup as in Wang and the specific replication file/data duplication and differences as in Wolfgang in order to provide unilateral provisioning of computing resources, rapid elasticity, and resource pooling while maintaining synchronization/replication with minimal data transfer and bandwidth usage. This improves the experience for a user connecting to the system in various sites as there is scalability to provision additional sites and still quickly and efficiently maintain replication/synchronization of files across all sites due to reduced data transfer. See Islam [0054]-[0060].

Regarding claim 17, Wolfgang in view of Wang as applied above to claim 16 further teaches: 
The computer system of claim 16,
Wolfgang in view of Wang does not explicitly teach:
wherein the first replication file is maintained by a clustered file system.
However, Islam in the analogous art of file management and replication in thin-provisioning storage environments teaches:
wherein the first replication file is maintained by a clustered file system. (See Islam [00014]-[0015] using a clustered file system with multiple servers with duplicate/replication file maintained for synchronization/replication. See also [0020]-[0023] and Figs. 1 and 2).
.

Claims 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang in view of Wang and further in view of Bassov, U.S. Patent Pub. No. 10,409,776 (hereinafter Bassov).

Regarding claim 3, Wolfgang in view of Wang as applied above to claim 1 further teaches: 
The computer-implemented method of claim 1, 
Wolfgang does not explicitly teach:
wherein the first replication file comprises a thin file, the thin file comprising a file for which a data storage block is allocated when needed to store a portion of data in the file.
However, Bassov in the analogous art of space-efficient file reservation and storage teaches:
wherein the first replication file comprises a thin file, the thin file comprising a file for which a data storage block is allocated when needed to store a portion of data in the file. (See Bassov col. 1:27-52 wherein data is explicitly stored as thin files including as in col. 4:33-51, col. 7:10-53 storing various replication/replica files as copies/snapshots and as in col. 8:59-60 all such replica/replication files are thin files).


Regarding claim 9, Wolfgang in view of Wang as applied above to claim 7 further teaches: 
The computer program product of claim 7, 
Wolfgang in view of Wang does not explicitly teach:
wherein the first replication file comprises a thin file, the thin file comprising a file for which a data storage block is allocated when needed to store a portion of data in the file.
However, Bassov in the analogous art of space-efficient file reservation and storage teaches:
wherein the first replication file comprises a thin file, the thin file comprising a file for which a data storage block is allocated when needed to store a portion of data in the file. (See Bassov col. 1:27-52 wherein data is explicitly stored as thin files including as in col. 4:33-51, col. 7:10-53 storing various replication/replica files as copies/snapshots and as in col. 8:59-60 all such replica/replication files are thin files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bassov with the teachings of Wolfgang. One having ordinary skill in the art would have been motivated to combine the thin file storage for replication files and versions as in Bassov with the specific replication file/data duplication and differences as in Wolfgang in order to avoid wasting space and conserver resources. See Bassov col. 35-45. Using thin 

Regarding claim 18, Wolfgang in view of Wang as applied above to claim 16 further teaches: 
The computer system of claim 16,
Wolfgang in view of Wang does not explicitly teach:
wherein the first replication file comprises a thin file, the thin file comprising a file for which a data storage block is allocated when needed to store a portion of data in the file.
However, Bassov in the analogous art of space-efficient file reservation and storage teaches:
wherein the first replication file comprises a thin file, the thin file comprising a file for which a data storage block is allocated when needed to store a portion of data in the file. (See Bassov col. 1:27-52 wherein data is explicitly stored as thin files including as in col. 4:33-51, col. 7:10-53 storing various replication/replica files as copies/snapshots and as in col. 8:59-60 all such replica/replication files are thin files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bassov with the teachings of Wolfgang. One having ordinary skill in the art would have been motivated to combine the thin file storage for replication files and versions as in Bassov with the specific replication file/data duplication and differences as in Wolfgang in order to avoid wasting space and conserver resources. See Bassov col. 35-45. Using thin files for storage of data, including replication file data, allows for only the necessary data storage space to be utilized, which reduces resource waste and cost of adding additional storage. That same benefit would be seen when applied in the replication system of Wolfgang and prevents over reservation of resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2019/0324654

The pertinent prior art made of record but not relied upon in the rejections:
US2016/0335288 (See Abstract and [0021]-[0026], [0041], and [0058]-[0070] wherein original (i.e. previous version) segment list is compared to an updated segment list based on “key that identifies” a block (i.e. block number) and “value representing content of the 
US2021/0034709 (See Abstract and [0029] change log record operations including block/inode number and [0062] accessing log file to replicate changes/differences).
US2017/0116219 (See Abstract and [0038]-[0040] wherein metafile includes snapshot of changes and comparison made between previous and current versions to create delta differences file for replication).
US2012/0209812 (See Abstract and [0026]-[0030] virtual machine change tracking in record file and use for differencing disk updates).
US2012/0016840 (See Abstract and [0043]-[0045] and [0051] as well as [0057]-[0062] duplicated I/O operations for virtualized storage sent to replication manager for mapping to usage map for incremental data replication determination).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/2/2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “file”, The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, p. 432, Published December 2000.
        2 “file”, Microsoft Computer Dictionary, Fifth Edition, p. 211, Published 2002.
        3 "file, n.2, 4(b)". OED Online. December 2021. Oxford University Press. https://www.oed.com/view/Entry/70155 (accessed February 02, 2022).